Citation Nr: 0801088	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-15 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for 
hypercholesterolemia.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a left shoulder 
condition.

5.  Entitlement to service connection for a left knee 
condition.

6.  Entitlement to service connection for a psychiatric 
condition.

7.  Entitlement to service connection for an eye condition.

8.  Entitlement to service connection for chest pain.

9. Entitlement to an increased rating for residuals of a 
hysterectomy, currently evaluated as 50 percent disabling.
10.  Entitlement to an increased rating for a lumbosacral 
strain with degenerative changes, currently evaluated as 40 
percent disabling.

11.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

12.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

13.  Entitlement to an increased rating for an abdominal 
hysterectomy scar, currently evaluated noncompensably.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1997.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefits sought on 
appeal.  
	
The Board notes that in the veteran's June 2004 notice of 
disagreement, she raises the issues of a stomach condition 
and allergies.  These issues are referred to the RO for any 
appropriate action.  Additionally, in an October 2004 letter 
the veteran raises issues regarding an upper back condition, 
dizziness, dental problems, leg cramps, and a respiratory 
condition.  It appears the RO attempted to address these 
issues in a 2005 deferred rating decision, but it is unclear 
what the current status is.  These issues are also referred 
to the RO for clarification with the veteran and any 
appropriate action.

The following issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC: entitlement to 
service connection for headaches, entitlement to service 
connection for a psychiatric condition, entitlement to 
service connection for an eye condition, and entitlement to 
service connection for chest pain.

 
FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of right 
ear hearing loss.

2.  Hypercholesterolemia is not a disability for which VA 
compensation is payable.

3.  The veteran does not have a current diagnosis of a left 
shoulder condition.

4.  The veteran does not have a current diagnosis of a left 
knee condition.

5.  The veteran's service connected residuals of her 
hysterectomy have been assigned a 50 percent rating, the 
maximum rating authorized under Diagnostic Code 7617.

6.  The veteran's lumbosacral strain is not manifested by 
ankylosis, any vertebral fracture, incapacitating episodes, 
or neurological symptomatology. 

7.  The veteran's hypertension is not manifested by diastolic 
pressure predominately 110 or more, or systolic pressure 
predominantly 200 or more.

8.  The veteran's service-connected tinnitus has been 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

9.  The veteran's abdominal hysterectomy scar is not 
manifested by a limitation of motion of the affected part.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002);   
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.385 (2007).

2.  Service connection for hypercholesterolemia is not 
warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303 
(2007).

3.  The criteria for service connection for a left shoulder 
condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002);   
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2007).

4.  The criteria for service connection for a left knee 
condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002);   
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2007).

5.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 50 percent for residuals of the 
veteran's hysterectomy.  38 U.S.C.A. §1155 (West 2002); 38 
C.F.R. § 4.116, Diagnostic Code 7617.  	

6.  The criteria for a rating in excess of 40 percent for the 
veteran's lumbosacral strain with minimal degenerative 
changes are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 23, 
2002), Diagnostic Code 5295 (between September 23, 2002 and 
September 26, 2003), General Rating Formula for Diseases and 
Injuries of the Spine (2007).

7.  The criteria for a rating in excess of 10 percent for the 
veteran's hypertension are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).  

8.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (as in effect prior to, and from, June 13, 2003); Smith 
v. Nicholson, 451 F.3d 1344 (C.A. Fed June 19, 2006).
	
9.  The criteria for a compensable evaluation for the 
veteran's abdominal hysterectomy scar are not met.  
38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002 & 2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

	A.  Right Ear Hearing Loss, Left Shoulder, and Left 
Ankle
The veteran seeks service connection for right ear hearing 
loss, a left shoulder condition, and a left ankle condition, 
but the objective medical evidence does not reveal a current 
diagnosis of any of these conditions. 

With regard to right ear hearing loss, Impaired hearing will 
be considered to be a disability under C.F.R. §3.385 when 
either 1) the auditory threshold in any of the frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or 
greater, 2) when the auditory threshold in at least three of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 26 
decibels or greater, or 3) when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

In April 2003 the veteran's hearing was measured and she was 
diagnosed with "normal hearing" in the right ear.  Her 
speech discrimination score was 96 percent.  She did not have 
an auditory threshold over 26 decibels at any frequency.  In 
June 2005 the veteran was afforded a VA audiological 
examination.  Again, she was diagnosed with "normal 
hearing" in the right ear.  Her speech recognition score was 
100 percent.  She did not have an auditory threshold over 26 
decibels at any of the designated frequencies.  There are no 
other measurements of the veteran's hearing in the claims 
file, and no evidence to the contrary of this.  As such, the 
Board cannot find the veteran currently manifests right ear 
hearing loss as defined by VA and for VA purposes.

With  regard to the left shoulder condition and left ankle 
condition, the only pertinent evidence of record refers to 
complaints of pain.  In December 2001 the veteran sought 
treatment for and was diagnosed with "shoulder pain: very 
chronic responding to naproxen." In April 2002 the veteran 
sought treatment for bilateral knee pain, which she rated as 
8/10, and in March 2001 she complained of left knee pain.  No 
diagnosis of a left knee condition was rendered on either 
occasion.  In this regard, the Board notes that complaints of 
pain alone are not enough to establish service connection. 
 There must be competent medical evidence of a current 
disability resulting from that condition or injury.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.").  
There is no other evidence pertaining to the veteran's left 
shoulder or left knee in the claims file.  As such, the Board 
cannot find that the veteran currently suffers from a 
diagnosed left shoulder or left knee condition.

Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of 
a diagnosis of right ear hearing loss, a left shoulder 
condition, and a left knee condition, the other elements of 
service connection for each of these claims need not be 
addressed and the veteran's claims for service connection 
must be denied.

In reaching these conclusions the Board considered the 
veteran's arguments in support of her assertions that she 
suffers from these conditions and that they are related to 
service.  However, the veteran, as a lay person untrained in 
the field of medicine, is not competent to offer an opinion 
in this regard. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). These arguments do not provide a factual predicate 
upon which compensation may be granted.  

The Board additionally notes that no medical examination has 
been conducted or medical opinion obtained with respect to 
the veteran's claims for her left shoulder and left knee 
conditions.  However, the Board finds that the evidence, 
which reveals that the veteran does not have a current 
diagnosis of these disabilities and does not reflect 
competent evidence showing a nexus between service and the 
disorders at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As post-service medical 
records provide no basis to grant these claims, and in fact 
provide evidence against these claims, the Board finds no 
basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the holding in 
Charles was clearly predicated on the existence of evidence 
of both in-service incurrence and of a current diagnosis.  
Simply stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would be a useless act.  The duty to assist is not 
invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).  As such, the veteran's claims for 
service connection for right ear hearing loss, a left 
shoulder condition, and a left knee condition, must be 
denied.

        B.  Hypercholesterolemia
The veteran is claiming entitlement to service connection for 
high cholesterol. Service connection is only warranted where 
the evidence demonstrates disability. "Disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1 
(2007); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that 
a symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

An elevated cholesterol level represents a laboratory finding 
and not a disability for VA purposes.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996). In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As such, the Board concludes that the claim of 
entitlement to service connection for high cholesterol must 
be denied.  

Increased Rating Claims
At the outset, the Board observes that service connection was 
granted and initial evaluations assigned for each of the 
increased rating claims on appeal by August and October 1997 
rating decisions.  These rating decisions were not appealed.  
While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a 
higher rating, the Board must consider which diagnostic code 
or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

A.	Residuals of Hysterectomy
The veteran has requested an increased evaluation in excess 
of 50 percent for residuals of her hysterectomy.  The 
veteran's disability is evaluated under Diagnostic Code 7617.  
Diagnostic Code 7617 addresses complete removal of the uterus 
and both ovaries. It provides a 100 percent evaluation for 
the initial three months after the complete removal of the 
uterus and both ovaries. It provides a 50 percent rating 
after three months.

The veteran's service medical records reflect that she 
underwent a hysterectomy and removal of the left ovary in 
1988 and a salpingo-oophorectomy due to a pelvic mass in 
1996.  The veteran is currently in receipt of the maximum 
disability evaluation available for her disability.  She does 
not warrant an initial evaluation of 100 percent for complete 
removal of the uterus and both ovaries because more than 
three months have elapsed since the surgical procedure. 

A rating in excess of 50 percent is not available under any 
other provision of the rating schedule that is relevant to 
the postoperative residuals of a hysterectomy.
The Board has reviewed the rating schedule and finds no other 
Diagnostic Code that would provide a basis to grant a higher 
evaluation for this disorder.  In essence, the veteran 
currently has the highest possible schedular rating provided 
for a hysterectomy and removal of both ovaries, where more 
than three months have elapsed since the surgery.  
Consequently, a rating in excess of 50 percent for service-
connected residuals of a hysterectomy is not warranted.

B.	Lumbosacral Strain with Minimal Degenerative Changes
As mentioned above, the veteran did not appeal the rating 
decision granting her service connection and assigning her an 
initial 10 percent rating for her back disability.  In June 
2001 she sought an increased rating.  A rating decision of 
September 2003, the subject of this appeal, continued the 
veteran's rating of 10 percent for lumbosacral strain.  
Subsequently, in April 2005, the veteran's rating was 
increased to 40 percent, effective from the date of her 
claim.  Thus, at issue currently is whether the veteran is 
entitled to a rating in excess of 40 percent.

During the time the veteran's appeal has been pending, the 
criteria for rating diseases and injuries of the spine 
changed effective September 26, 2003. 66 Fed. Reg. 51,454-58 
(Aug. 27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243 (2005)).  VA also amended the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, 67 
Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and currently at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)).  The 
disability is rated according to the older rating criteria 
prior to the date of the amendment and according to the newer 
criteria beginning on the effective date of the change in the 
rating criteria.  VAOPGCPREC 7-2003. 

As mentioned above, the veteran's claim was filed in June 
2001.  As such, all three versions of the rating criteria for 
rating diseases and injuries of the spine, (the  regulations 
in effect prior to September 23, 2002, the regulations 
effective September 23, 2002, and the regulations effective 
September 26, 2003) are applicable to the veteran's claim.  
However, the evidence does not reveal that the veteran is 
entitled to a rating in excess of 40 percent under any 
version of the rating schedule.  

The veteran has been consistently rated under the diagnostic 
code for lumbosacral strain.  Under the earliest version of 
the rating schedule, in effect prior to September 23, 2002, 
the diagnostic code for lumbosacral strain, DC 5295, 40 
percent is the maximum rating allowed.  The remaining 
diagnostic codes that do allow for ratings in excess of 40 
percent do not apply here.  Taking them in numerical order, 
diagnostic code 5285 is applicable only where there is 
evidence of a vertebral fracture.  In May 2002 a CT scan was 
completed on the veteran's lumbar spine and no fractures were 
identified.  The file does not show any evidence to the 
contrary.  Diagnostic code 5286 provides for ratings in 
excess of 40 percent where there is complete ankylosis of the 
spine, and DC 5289 allows a rating in excess of 40 percent 
where there is ankylosis of the lumbar spine.  In March 2002 
forward flexion of the veteran's lumbar spine was to 30 
degrees, backward extension was to 20 degrees, lateral 
flexion was 30 degrees bilaterally, and lateral rotation was 
35 degrees bilaterally.  VA treatment records show that in 
March 2001 and June 2002 the veteran's musculoskeletal ranges 
of motion were "intact," muscle tone was adequate, and no 
deformities were noted.  There is no evidence of ankylosis, 
nor has it been alleged by the veteran, and the ranges of 
motion described in the medical record do not support the 
existence of ankylosis.  There is no evidence to the contrary 
in the claims file.  As such, neither DC 5286 nor DC 5289 are 
applicable.  

The only remaining diagnostic code that allows for a rating 
in excess of 40 percent is DC 5293 for intervertebral disc 
syndrome.  A rating of 60 percent is allowed under this code 
where intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
There is inadequate evidence of this.  The file contains the 
veteran's subjective complaints of tingling and numbness in 
her left lower extremity.  At the time of her May 2002 CT 
scan, the veteran demonstrated almost absent knee and ankle 
jerks and diminished sensation to a pinprick on her lower 
left leg, however, the May 2002 CT revealed no evidence of 
disc disease.  In May 2005 the veteran was afforded a 
neurological examination to identify any neurological 
abnormalities associated with her back disability.  The VA 
examiner reviewed the veteran's claims file and performed EMG 
and nerve conduction testing, and, concluded there is "[n]o 
electrodiagnostic evidence of neuropathy or radiculopathy in 
both lower extremities despite subjective complaints of 
veteran."  Given this evidence, the Board cannot find a 
rating in excess of 40 percent is warranted under DC 5293.  

For all of these reasons, the version of the regulation 
schedule in effect prior to September 23, 2002 cannot provide 
the basis for an increased rating for the veteran's 
lumbosacral strain.  The version of the rating schedule 
effective September 23, 2002 also does not allow for a rating 
in excess of 40 percent.  Diagnostic codes 5285, 5286, and 
5289 were unchanged by the September 2002 revisions to the 
rating schedule, and for the reasons described above, cannot 
provide the basis for an increased rating.  While DC 5283 for 
intervertebral disc syndrome was affected by the revisions, 
it too does not allow for a rating in excess of 40 percent.  

In the regulations effective September 23, 2002, DC 5283 
allows for a rating of 60 percent where there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Incapacitating episodes 
require best rest prescribed by a physician and treatment by 
a physician.  There is no evidence of this whatsoever in the 
claims file, nor does it appear the veteran has ever alleged 
the existence of incapacitating episodes.  DC 5283 also 
allows separate ratings for neurological manifestations of 
the disability, but for the reasons described above, the 
evidence does not support the existence of associated 
neurological problems.  As such, the version of the 
regulations effective September 23, 2002, including DC 5283, 
also cannot provide the basis for an increased rating.

Under the current version of the rating criteria, effective 
September 26, 2003, a rating in excess of 40 percent is also 
not warranted.  The General Rating Formula for Diseases and 
Injuries of the Spine allows for ratings in excess of 40 
percent where there is unfavorable ankylosis of the entire 
thoracolumbar spine, or unfavorable ankylosis of the entire 
spine.  For the reasons described above, the evidence does 
not support the existence of ankylosis.  The criteria for a 
rating higher than 40 percent under the code for 
intervertebral disc syndrome were unchanged in pertinent part 
from the September 2002 version of the regulations, and for 
the reasons described above, this code also does not provide 
the basis for an increased rating. 
 
Accordingly, the veteran's claim for an increased rating for 
her lumbosacral strain must be denied.  In reaching these 
conclusions, the Board has considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the veteran contends her disability is essentially manifested 
by pain.  However, the March 2002 VA examiner found "no 
painful motion in the ROM measured today," and there is no 
other objective evidence to the contrary.  For all of these 
reasons, the Board finds that a 40 percent rating adequately 
compensates the veteran for the current level of disability 
resulting from her lumbosacral strain. 

C.	Hypertension
The veteran seeks an increased rating for her hypertension, 
currently rated at 10 percent disabling under Diagnostic Code 
7101.  Under Diagnostic Code 7101, a 20 percent rating is 
allowed only where the evidence shows diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.

As set forth under Note (1) to Diagnostic Code 7101, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For VA purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater, and isolated systolic hypertension means that 
the systolic blood pressure is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm.

The Board has reviewed the evidence of record and finds no 
basis for assignment of the next higher 20 percent evaluation 
under Diagnostic Code 7101.  Indeed, upon VA examination in 
March 2002, the veteran's diastolic pressure was no higher 
than 100, and her systolic pressure was no higher than 160.  
Moreover, a review of the entire VA outpatient treatment 
records reveals that the veteran's diastolic pressure has 
been no higher than 104, noted in June 2000.  Those clinical 
records show a systolic pressure of no higher than 168, also 
noted in June 2000.  Other readings, for example, include the 
following: 127/74 in May 2005, 126/76 in April 2004, 164/86 
and 152/85 in April 2003, 131/65 in December 2002, 138/72 in 
September 2002, 145/75 in March 2001, 150/92 in September 
2000, and 144/76 in May 2000.  
In March 2006 and July 2004 the veteran's hypertension was 
described as "asymptomatic" by VA providers.  These 
readings do not meet the criteria for a higher evaluation.

The Board has considered whether any alternate Diagnostic 
Code might afford a higher rating here.  However, there are 
no alternate Diagnostic Codes relevant to the claim.  Based 
on the foregoing, there is no support for an evaluation in 
excess of 10 percent for the veteran's hypertension. 

D.	Tinnitus
The veteran has requested an initial evaluation in excess of 
10 percent for tinnitus. Tinnitus is evaluated pursuant to 
Diagnostic Code 6260.  Under that Code section, a 10 percent 
rating represents the maximum available benefit.  As such, a 
higher evaluation is not possible here.  There are no other 
relevant diagnostic codes for consideration.

The Board has also considered whether assignment of a 
separate 10 percent evaluation for each ear is permissible.  
However, it is noted that the RO assigned a 10 percent 
evaluation under Diagnostic Code (DC) 6260 because there is 
no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear. Indeed, in Smith v. 
Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court of 
Appeals for Veterans Claims (CAVC) held that the pre-1999 and 
pre-June 13, 2003 versions of DC 6260 required the assignment 
of dual ratings for bilateral tinnitus. VA appealed this 
decision to the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d 1344 (C.A. Fed June 19, 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus 
throughout the rating period on appeal.  As such, and given 
that there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 

E.	Abdominal Hysterectomy Scar
The veteran seeks a compensable rating for her abdominal 
hysterectomy scar.  She is currently rated for this 
disability under Diagnostic Code 7805.  While the criteria 
for evaluating service-connected scars were amended during 
the pendency of this appeal, effective August 30, 2002, DC 
7805 was not affected by the change and is the same under 
both the old and new versions.  See 67 Fed. Reg. 49590 (July 
31, 2002).  

Diagnostic Code 7805 allows for ratings based on the 
limitation of function of the affected part.  Here however, 
there is no evidence of any limitation of function anywhere 
in the medical record.  To the contrary, in March 2002 the 
veteran was afforded a VA examination for her scar, and the 
examiner concluded, "[t]here is no limitation of motion by 
the scar."  The veteran made no complaints of limitation of 
motion or function to the examiner due to the scar.  For 
these reasons, a compensable rating cannot be awarded under 
DC 7805.

Under the current rating schedule, there are no other scar 
codes applicable to the veteran's disability.  Taking the 
remaining in numerical order under the current version of the 
codes, DC 7800 is not applicable because the veteran's scar 
does not involve disfigurement of the head, face, or neck.  
DC 7801 and DC 7802 are also not applicable because the 
veteran's scar does not meet the measurement requirements for 
their application, according to the March 2002 VA examination 
results.   DC 7803 is not applicable because there is no 
evidence that the scar is unstable.  DC 7804 is not 
applicable because while the March 2002 VA examiner found 
that while the veteran's scar is superficial, it was not 
found to be found to be painful on objective examination, and 
subjectively, the veteran stated the scar is not painful.    

Under the previous version of the scar codes, DC 7800 also 
applied to disfigurement of the head, face, or neck, and is 
not applicable.  DC 7801 and  DC 7802 applied to scars 
resulting from burns, and are not applicable here.  DC 7803 
is not applicable because the veteran's scar has not been 
shown to be poorly nourished or subject to repeated 
ulceration.  DC 7804 was not changed and is not applicable 
because the veteran's scar has not been shown to be painful.

For all of these reasons, the veteran's claim for a 
compensable rating for her abdominal hysterectomy scar must 
be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  However, the provisions of the Veterans 
Claims Assistance Act (VCAA) have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).  This is the case as to the 
veteran's service connection claim for hypercholesterolemia, 
and her increased rating claims for residuals of her 
hysterectomy and tinnitus.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
January 2002 and September 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
her claims, as well as an explanation of what evidence was to 
be provided by her and what evidence the VA would attempt to 
obtain on her behalf.  The Board finds that the January 2002 
letter provides notice as to all of the service connection 
claims on appeal, and the September 2004 letter addresses a 
number of the service connection issues, as well as all of 
the increased rating claims.  While the September 2004 letter 
contains some incorrect information regarding the necessity 
of new and material evidence for some of the service 
connection claims, this information does not prejudice the 
veteran because she was not held to this higher standard of 
review by this decision, and instead only the general service 
connection requirements were applied.  The letter of 
September 2004 also specifically informed the veteran that 
she should submit any additional evidence that she had in her 
possession.  The April 2005 statement of the case informed 
the veteran of all pertinent versions of the back 
regulations, and the revisions to the rating schedule for the 
skin that occurred during this appeal are of no consequence 
as the diagnostic code under which the veteran is rated was 
unchanged by the revision.  As such, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of her claims.  However, after she 
was provided the letters she was given a full opportunity to 
submit evidence, and her claims were subsequently 
readjudicated.  She has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  While the notices provided do not include any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of her claims, the veteran 
is not prejudiced by the failure to provide her that further 
information.  For all of these reasons, the Board concludes 
that the appeal may be adjudicated without a remand for 
further notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also notes that the veteran did not provide waiver 
of review by the agency of original jurisdiction of three 
pages of additional evidence received by VA in October 2007.  
However, each of these pages is either not relevant to the 
issues addressed in this appeal, or is a duplicate of or 
consistent with VA clinical evidence already of record, and 
therefore need not be reviewed.   The three pages consist of 
a urinalysis, a chest x-ray, and a CT of the pelvis.  The 
urinalysis does not contain any information relevant to any 
claim currently on appeal.  The only information in the chest 
x-ray that is pertinent to any claim on appeal is a statement 
that there are degenerative spondylitic changes in the dorsal 
spine, potentially relevant to the veteran's increased rating 
claim for her back.  However this information is merely 
consistent with the medical evidence already of record, a 
chest x-ray in June 2003 and a CT scan of the back in May 
2002, for example.  The report of the pelvic CT received in 
October 2007 is an exact duplicate of evidence received by VA 
in October 2003.  For these reasons, the additional evidence 
received in October 2007 needs not been reviewed by the RO 
prior to adjudication by the Board.

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Her 
service medical records and post service treatment records 
have been obtained.  She was afforded the opportunity for a 
hearing and withdrew her request in January 2006.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  VA 
examinations were afforded in March 2002, May 2005, and June 
2005.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  




ORDER

Service connection for right ear hearing loss is denied.

Service connection for hypercholesterolemia is denied.

Service connection for a left shoulder condition is denied.

Service connection for a left knee condition is denied.

An evaluation in excess of 50 percent for residuals of the 
veteran's hysterectomy is denied.

An evaluation in excess of 40 percent for the veteran's 
lumbosacral strain with degenerative changes is denied.

An evaluation in excess of 10 percent for the veteran's 
hypertension is denied.  

An evaluation in excess of 10 percent for the veteran's 
tinnitus is denied.  

A compensable evaluation for the veteran's abdominal 
hysterectomy scar is denied.


REMAND

At the outset the Board notes that during the pendency of 
this appeal the Court issued Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires that notice be provided 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Complaint notice is 
required in this regard.  

The veteran's claims for service connection for an eye 
condition and chest pain were denied in an August 1997 rating 
decision.  In June 1998 VA received a letter from the 
veteran, which the Board construes as a notice of 
disagreement with many of the service connection claims 
denied by the August 1997 rating decision.  Of those not 
developed for this appeal, but discussed in the veteran's 
June 1998 letter, are entitlement to service connection for 
an eye condition and chest pain.  The veteran was not 
provided with a statement of the case (SOC) concerning these 
two issues. Where an SOC has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral to the RO, is required by the Board. Manlincon v. 
West, 12 Vet. App. 238 (1999).

Additionally, a remand is required in order to afford the 
veteran a VA examination to determine the nature and etiology 
of her headaches and psychiatric condition. In the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005). Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

With regard to her headaches, the current medical evidence 
reflects a number of the veteran's complaints in this regard.  
VA treatment records reflect complaints of headaches in 
January 1997, September 1998, May 2000, December 2001, twice 
in April 2003, and June 2003.  The treatment records from 
September 1998, May 2000, and December 2001 reflect objective 
diagnoses of headaches.  The veteran's service medical 
records show that she complained of headaches in November 
1990, June 1994, and November 1996.  The veteran has never 
been afforded a VA examination for this condition.  Such an 
examination is necessary to determine whether there is any 
link between the veteran's current headaches and those 
documented in her service medical records.  

With regard to the psychiatric condition, the record shows 
mixed evidence as to a current diagnosis.  In January 2005 
the veteran was afforded a VA examination and the examiner 
could make no diagnosis in this regard.  However, that 
conclusion was made without any diagnostic tests having been 
conducted.  Moreover, the examiner's conclusion is contrary 
to the bulk of the current medical evidence.  In an undated 
VA treatment note, the veteran was diagnosed with depression 
and anxiety.  In August 1998 she was diagnosed with 
depression.  In September 2000 she was diagnosed with major 
depression.  February and May 2001 VA treatment notes reflect 
counseling for the veteran's depression in connection with 
her military experiences.  In April 2001 she scored 
positively on a depression screening test.  In September 2002 
she complained of nervousness, hand trembling, and chest 
pain.  In December 2002 she again scored positively on a 
depression screening test, and also that month was diagnosed 
with chronic fatigue and irritable bowel syndrome, with the 
"most probable" cause being chronic stress and depression.  
The veteran's service medical records show psychiatric 
complaints in November 1990 and November 1996.  A VA 
examination is needed to reconcile this evidence and 
ascertain any link between the current symtomatology and 
active service.

Accordingly, the case is REMANDED for the following action:

1. Send the veteran VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 
3.159(b), for her service connection 
claims for headaches, a psychiatric 
condition, an eye condition, and chest 
pain, that includes the information or 
evidence needed to establish a disability 
rating and/or effective date for the 
claims on appeal pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Issue an SOC with respect to the 
issues of entitlement to service 
connection for an eye condition and chest 
pain.  The appellant should be advised of 
the time period in which a substantive 
appeal must be filed in order to obtain 
appellate review of those issues. The 
claims file should be returned to the 
Board for further appellate consideration 
only if the appellant files a timely 
substantive appeal as to these issues.
3.  Afford the veteran a VA examination 
to clarify the diagnoses of, as well as 
the nature and etiology of the following 
issues for which the veteran seeks 
service connection:
	a.  headaches
b.  a psychiatric condition

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's currently diagnosed 
headaches and psychiatric condition had 
their onset during service or is in any 
other way causally related to active 
service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
her responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of any failure to report for a VA 
examination without good cause may 
include denial of her claims. 
38 C.F.R. §§ 3.158, 3.655 (2006).
After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate her claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


